Missouri Court of Appeals
                           Southern District



MARCH 22, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16(b).

     1.    SD34011     IN THE INTEREST OF A.S.R., Minor,
                       M.N.R., Mother, Respondent-Appellant,
                       vs.
                       S.A.P., D.S.P., MISSOURI DEPARTMENT OF SOCIAL
                       SERVICES – CHILDREN’S DIVISION, and JASPER
                       COUNTY JUVENILE OFFICE, Respondents-Respondents